DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-16, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  Product claims 17 and 18 are also rejoined and allowed.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on July 8, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-4 and 8-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a positive electrode material having a core-shell structure, each of the core and the shell having a specified composition of a lithium cobalt-doped oxide having independently three or more kinds of dopants, which can be selected from Ti, Mg, Al, Zr, Ba, Ca, Ta, Nb, Mo, Zn, Si, or V.  The claim further requires option (a) or option (b), option (a) being a ratio between an average oxidation number of the dopants present in the core to the average oxidation number of the dopants present in the shell being the range of 0.7 to less than 0.95, and option (b) requiring the dopants in each location to be a +2, +3, and +4 oxidation state, wherein the molar content ratios of the dopants in the shell and core are different according to recited conditions (2) and (3).
Haruna, which was previously applied, is the closest prior art.  This reference teaches a compound of the formula Li1+xMnaCobNicM1yO2 where a+b+c+y =1, and M1 can be one or more of Fe, Cu, Al, Mg, Mo and Zr ([0119]).  Transition metals present in the surface layer have an increased average oxidation number ([0126]).  However, the instant claim requires a compound that excludes Mn and Ni.  There is insufficient motivation in Haruna to create a compound that does not contain Mn and Ni, and contains only dopants selected from the claimed list (in particular, all the examples of Haruna contain Mn).  Further, the reference does not teach or suggest the conditions/ratios involving the dopants recited in parts (a) and (b) of the claim. 

    PNG
    media_image1.png
    150
    639
    media_image1.png
    Greyscale

However, the Examples of the reference contain Ni and Mn, which are excluded by present claim 1, and the claimed compounds are not deemed obvious for reasons similar to those stated above.  Furthermore, the reference also does not teach or suggest the claimed dopant ratios in claimed parts (a) or (b). 
Kono et al (US 20110171529) is cited as teaching a LiMO2 particle having Ni, Mn, and Co (abstract).  The reference is of interest but fails to teach the claimed subject matter because the compound contains Ni and Mn which are excluded by the claim, and further, the oxidation number of individual elements on the surface is less than the average valence in the whole particle, which is the opposite of part (a) of the claim.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
April 16, 2021